Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/05/2021 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 03/05/2021.  In the Amendment, Applicant amended claims 1, 11-13 and 17.  Claims 5-10, 16 and 20 are cancelled.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112 second paragraph rejections to claims 1-5 and 11-20.    
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1, 4, 11-12, 15 and 19 (renumbered 1-6) are allowed.


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mr. Daifei Zhang (client’s representative, Reg. No.79,356) at the telephone number (323) 934-2300 on 04/02/2021 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claims 2-3 into claim 1, and into the other independent claims 11-12 so that they were to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 2-3, 5-10, 13-14, 16-18 and 20 are canceled.
Claims 1, 4, 11-12, 15 and 19 have been amended as follows:



obtaining, by a terminal, a search term input by a user via a picture search interface;
determining a timeliness event corresponding to the search term, wherein the timeliness event is a hot spot event during a predetermined time period including current time;
displaying to the user, by the terminal, a search result page including a plurality of pictures corresponding to the search term, and adding a display effect including an icon corresponding to the timeliness event on the search result page independent from the plurality of pictures, wherein when the timeliness event is a wishes-type event, displaying a wishes-sending icon corresponding to the content of wishes on the search result page, and displaying a page floating-down effect corresponding to the content of wishes on the search result page when the wishes-sending icon is clicked

2. (Cancelled) 

3. (Cancelled) 

4. (Currently amended) The method according to claim 1, wherein


displaying a blessing icon on the search result page, and displaying a colorful candle in the blessing icon as a black-and-white effect when it is determined that the user clicks the blessing icon.

5. (Cancelled) 

6-10. (Cancelled)  

11. (Currently amended) A computer device, comprising one or more processors;
a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to perform the following operations:
obtaining a search term input by a user via a picture search interface;
determining a timeliness event corresponding to the search term, wherein the timeliness event is a hot spot event during a predetermined time period including current time;
displaying to the user a search result page including a plurality of pictures corresponding to the search term, and adding a display effect including an icon corresponding to the timeliness event on the search result page independent from the plurality of pictures, and wherein when the icon is clicked, wherein when the timeliness event is a wishes-type event, displaying a wishes-sending icon corresponding to the content of wishes on the search result page, and displaying a page floating-down effect corresponding to the content of wishes on the search result page when the wishes-sending icon is clicked 


12. (Currently amended) A non-transitory computer-readable storage medium on which a computer program is stored, wherein the program, when executed by the processor, implements the following operations:
obtaining a search term input by a user via a picture search interface;
determining a timeliness event corresponding to the search term, wherein the timeliness event is a hot spot event during a predetermined time period including current time;
displaying to the user a search result page including a plurality of pictures corresponding to the search term, and adding a display effect including an icon corresponding to the timeliness event on the search result page independent from the plurality of pictures, and wherein when the icon is clicked, wherein when the timeliness event is a wishes-type event, displaying a wishes-sending icon corresponding to the content of wishes on the search result page, and displaying a page floating-down effect corresponding to the content of wishes on the search result page when the wishes-sending icon is clicked 

13. (Cancelled) 

14. (Cancelled) 

15. (Currently amended) The computer device according to claim 11, wherein

when the type of the timeliness event is a blessings-type event, displaying the search result page as a black-and-white effect, and 
displaying a blessing icon on the search result page, and displaying a colorful candle in the blessing icon as a black-and-white effect when it is determined that the user clicks the blessing icon.

16. (Cancelled) 

17. (Cancelled) 

18. (Cancelled) 

19.(Currently amended) The non-transitory computer-readable storage medium according to claim 12, wherein


displaying a blessing icon on the search result page, and displaying a colorful candle in the blessing icon as a black-and-white effect when it is determined that the user clicks the blessing icon.

20.(Cancelled) 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Final Action dated 12/29/2020, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Yang et al. (US PGPUB 2017/0192651, hereinafter Yang) in view of Chittar et al. (US PGPUB 2014/0324836, hereinafter Chittar) and in view of Chang et al. (US PGPUB 2016/0227282, hereinafter Chang) and further in view of Fogg et al. (US PGPUB 2005/0055639, hereinafter Fogg). 
. 
	The invention is directed: determining a timeliness event corresponding to the search term, then displaying a search result page corresponding to the search term, and then add a display effect corresponding to the timeliness event on the search result page. 

The closest prior arts are Yang et al. (US PGPUB 2017/0192651, hereinafter Yang) in view of Chittar et al. (US PGPUB 2014/0324836, hereinafter Chittar) and in view of Chang et al. (US PGPUB 2016/0227282, hereinafter Chang) and further in view of Fogg et al. (US PGPUB 2005/0055639, hereinafter Fogg) are generally directed to various aspect of method, computer device, and non-transitory computer-readable storage medium for a determination is made to check whether timeliness event is executed corresponding to the search word, wherein Search result page is displayed corresponding to the search word and the timeliness event. The search result page is displayed with different display effects.

However, none of Yang, Chittar, Chang and Fogg teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 11 and 12. For examples, it failed to teach “adding a display effect including an icon corresponding to the timeliness event on the search result page independent from the plurality of pictures, and wherein when the icon is clicked, wherein when the timeliness event is a wishes-type event, displaying a wishes-sending icon corresponding to the content of wishes on the search result page, and displaying a page floating-down effect corresponding to the content of wishes on the search result page when the wishes-sending icon is clicked”.

This feature in light of other features, when considered as a whole, in the independent claims 1, 11 and 12 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed 
	The dependent claims depending upon claims 1, 11 and 12 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163